DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Claim Objections

Claim 8 is objected to because of the following informalities:  
Claim 8 which states “the ground terminal” in line 20, should correctly be ---a ground terminal---.
  Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third current terminal coupled to the first control terminal” in line 4 of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 which states “a third current terminal coupled to the first control terminal” it is not clear since the third current terminal appear being connected to the drain terminal of the transistor 108 for instance as can be seen from Fig. 1 of the application and it is noted that the claim 1 which states “a control terminal coupled to the second amplifier output”, hence, the third current terminal does not appear to couple to the first control terminal. Further clarification is needed.
Claim 5 which states “the first amplifier is configured to: increase the output current command or the duty cycle of the power converter in response to a voltage at the inverting input being below the lower of a voltage of the first non-inverting input”. It is not clear which the lower of a voltage of the first non-inverting input is the applicant in intended since the lower of a voltage does not appear clearly defined and the term “the lower” is also lack of antecedent basis. Further clarification is needed.
Claim 11 is rejected for the same reasons as discussed above in claim 5.


Allowable Subject Matter

Claims 1, 4, 8-10, 12-13 & 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4 & 21 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of “a sub-circuit coupled between the second amplifier output and the second non-inverting input, the sub-circuit comprising a transistor having: a first current terminal coupled to the first amplifier output; a second current terminal; and a control terminal coupled to the second amplifier output" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Claims 8-10 & 12-13 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a first transistor having: a first current terminal coupled to the first amplifier output; a second current terminal; and a first control terminal coupled to the second amplifier output; a capacitor coupled to the second non-inverting input ; a second transistor having a second control terminal, the second transistor coupled to the capacitor and to the ground terminal, wherein the second control terminal is coupled to the first control 
Claims 14-20 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "the first amplifier configured to produce an amplifier output  at the first amplifier output  in response to the feedback voltage, the reference voltage, and the soft start voltage; and a second amplifier having: a fourth amplifier input coupled to the first amplifier output ; a fifth amplifier input configured to receive a clamping voltage; and a second amplifier output, the second amplifier configured to produce a voltage at the second amplifier output based on the amplifier output and the clamping voltage" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-3, 5-7 & 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843